        Case 2:18-cv-00467-BLW Document 55 Filed 01/04/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  WILLIAM HOFFMAN, et al.,
                                                Case No. 1:18-cv-00467-BLW

        Plaintiff,                              MEMORANDUM DECISION
                                                AND ORDER
          v.

  HEATHER PEDERSEN, et al.,

        Defendant(s).



                                 INTRODUCTION

      Before the Court is a motion for attorney fees filed by Defendants Heather

Pedersen and Bookpoint, LLC. (Dkt. 54). The Court previously ruled that

Defendants are the prevailing party in this action and, pursuant to a written

agreement between the parties, are entitled to an award of attorney fees.

Defendants have filed an Affidavit of Counsel in Support of Motion for Attorney

Fees setting forth the fees billed in defending this action. As of the date of this

Order, Plaintiffs have not filed a response to the motion. For the reasons set forth

below, the Court will grant Defendants’ motion for attorney fees.



MEMORANDUM DECISION AND ORDER - 1
        Case 2:18-cv-00467-BLW Document 55 Filed 01/04/21 Page 2 of 5




                               LEGAL STANDARD

      Idaho law applies to the interpretation and application of the attorney fee

provision in the Settlement Agreement in this case. Resolution Trust Corp. v.

Midwest Fed. Sav. Bank of Minot, 36 F.3d 785, 800 (9th Cir. 2002). Idaho Rule of

Civil Procedure 54(e)(1) authorizes the award of reasonable attorney fees to the

prevailing party in a civil action when provided for by statute or contract. If the

court grants attorney fees to a party in a civil action it must consider the following

factors: (1) the time and labor required; (2) the novelty and difficulty of the

questions; (3) the skill requisite to perform the legal service properly and the

experience and ability of the attorney in the particular field of law; (4) the

prevailing charges for like work; (5) whether the fee is fixed or contingent; (6) the

time limitations imposed by the client or the circumstances of the case; (7) the

amount involved and the results obtained; (8) the undesirability of the case; (9) the

nature and length of the professional relationship with the client; (10) awards in

similar cases; (11) the reasonable cost of automated legal research (Computer

Assisted Legal Research), if the court finds it was reasonably necessary in

preparing a party's case; (12) any other factor which the court deems appropriate in

the particular case. I.R.C.P. 54(e)(3). The “trial court is not required to make

specific findings demonstrating how it employed any of the factors in Rule




MEMORANDUM DECISION AND ORDER - 2
        Case 2:18-cv-00467-BLW Document 55 Filed 01/04/21 Page 3 of 5




54(e)(3), [but] it is required to consider those factors when determining the amount

of the fees to award.” Sun Valley Potato Growers, Inc. v. Texas Refinery Corp., 86

P.2d 475, 483 (Idaho 2004).

                                     ANALYSIS
      Despite the lack of opposition to the motion for attorney fees, District of

Idaho Local Civil Rule 54.2 mandates that claims for attorney fees are not to be

treated as routine items of costs, and attorney fees will be allowed only upon an

order of a judge “after such fact-finding process as the judge orders.” Further, the

contract requires the Court to determine a “reasonable” fee award. Accordingly,

the Court must determine if the fees requested by Defendants are reasonable even

if Plaintiffs do not contest them.

      Defendants seek fees in the amount of $10,825.00. The Court has considered

each of the factors set forth in Rule 54(e)(3) and finds that the attorney fees set

forth in counsel’s declaration in support of the motion for attorney fees are

reasonable.

      First, the Court will note that time limitations were not a significant factor in

this case, and the Court does not find this case to be particularly desirable or

undesirable. The Court also notes that automated legal research was not utilized in

this case.




MEMORANDUM DECISION AND ORDER - 3
          Case 2:18-cv-00467-BLW Document 55 Filed 01/04/21 Page 4 of 5




      The skill required to perform the legal services properly was fairly standard

in this case. The attorneys defending this action are experienced civil attorneys

who have litigated similar actions in Idaho and the legal and factual issues

presented by the case were competently addressed. In addition, defense counsel

spent a reasonable amount of time on this matter. The pleadings filed by Plaintiffs

in this case were lengthy, disorganized and confusing. Although the issues were

not novel, the inability of the Plaintiffs to clearly articulate their claims made

reviewing pleadings time-consuming and added to the difficulty of defending this

action.

      Counsel represented Defendants on an hourly rate. The specific billing rate

for both attorneys who worked on the case is set forth in detail in the affidavit in

support of the motion. The hourly rates are comparable to the hourly rates of

attorneys with similar experience and skill in Northern Idaho. The fee award

sought in this case is typical of similar cases involving similar claims and motion

practice.

      Defense counsel diligently pursued pretrial resolution of this case, and

ultimately obtained a favorable ruling on summary judgment resulting in complete

pre-trial dismissal of the case. Counsel has represented Defendants since




MEMORANDUM DECISION AND ORDER - 4
        Case 2:18-cv-00467-BLW Document 55 Filed 01/04/21 Page 5 of 5




approximately November 2016. This familiarity with the facts and legal issues of

the case likely resulted in a more efficient resolution of the case.

      Therefore, after considering each of the Rule 54(e)(3) factors, the Court

finds that Defendants’ request for attorney fees is reasonable. The Court will award

Defendants attorney fees in the amount of $10,825.00.

                                       ORDER

IT IS ORDERED that:

      1.     Defendants’ Motion for Attorney Fees (Dkt. 54) is GRANTED.

             Plaintiff William Hoffman shall pay Defendants attorney fees in the

             amount of $10,825.00.



                                               DATED: January 4, 2021


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
